Citation Nr: 0027355	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rating 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1965 
to January 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD is manifested by mild or transient 
symptoms that are productive of no more than mild social and 
industrial impairment.  


CONCLUSION OF LAW

A rating greater than 10 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently evaluated, thereby 
warranting a higher rating.  He claimed in his July 1999 
substantive appeal (VA Form 9) that he experiences memory 
loss, sleep problems, dreams, nightmares, startle response, 
and flashbacks to Vietnam when seeing B52s (due to having 
witnessed a B52 crash in Vietnam).  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
his claim have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

At a February 1995 VA PTSD examination, the appellant's 
complaints included the following: having to get up and leave 
for a while when watching suspenseful or war movies; having 
to sit with his back to the wall; having memories of Vietnam 
triggered by hearing a boom box or seeing a helicopter; 
experiencing startle response; thinking about Vietnam twice a 
month; and being unable to go hunting anymore because he no 
longer wants to kill anything.  He reported that he had a 
12th grade education, had been married to his second wife for 
24 years, with whom he had three children (one currently 
living at home), and had worked at the same job for 22 years.  
It was noted that the appellant was well developed, well 
nourished, appropriately dressed, and adequately groomed.  
Mental status evaluation revealed that he exhibited no 
unusual motor activity and that he had no flight of ideas, 
looseness of associations, or speech impairment.  He was 
noted to have a mildly anxious mood and affect.  He denied 
hallucinations, suicide ideations, and homicide ideations, 
and expressed no identifiable delusions.  He was precisely 
oriented to person, place, situation, and time.  Remote, 
recent, and immediate recall were all good.  He appeared to 
be of average intelligence, with good judgment and 
abstracting ability, and fair insight.  The diagnosis was 
PTSD.  

The appellant underwent recent PTSD examination by VA in 
January 1999, at which time his complaints included disturbed 
sleep coupled with distressing nightmares, hypervigilance 
that included keeping his back to walls in order to observe, 
and startle response to noise or movement.  He indicated that 
he worked in order to keep his mind off Vietnam.  Mental 
status evaluation revealed the following findings: he was 
appropriately dressed and groomed, and well nourished; he 
demonstrated coherent, goal-oriented speech without looseness 
of association or flight of ideas; his affect was appropriate 
to mildly anxious mood, which, at times, became moderately 
anxious on describing traumatic events; he denied suicidal or 
homicidal ideas or plans, and current hallucinations or 
illusions, although he described hearing unaccountable noises 
at times and seeing vague images out of the corner of his eye 
at times; he was oriented to person, place, situation, and 
time; his memory appeared generally intact for immediate, 
recent, and remote recall; his intelligence appeared to be at 
least average; his judgment appeared to be good; and his 
insight appeared to be intact.  His Global Assessment of 
Functioning (GAF) was 70.  The diagnosis was PTSD.  

In his July 1999 substantive appeal, the appellant reported 
that he worked eight to ten hours a day, sometimes six days a 
week.  He stated that he had a fair relationship with a 
daughter who lived in Germany with her military husband, and 
that he and his wife had visited them several times in the 
past five years.  He further indicated that he loved his 
family and church, but that he had very few friends and had 
little, if any, social life.  

Service connection was granted for PTSD by a February 1999 
rating decision, and a 10 percent rating was assigned under 
Diagnostic Code 9411 from May, 20, 1994, which was the date 
of receipt of the appellant's claim.  

Because the appellant's claim for an increased rating for his 
PTSD was initiated before the rating criteria for evaluating 
mental disorders were changed on November 7, 1996, the Board 
will review the claim under both sets of criteria in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, (new criteria), a 100 
percent rating is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  A 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

Under the general rating formula for mental disorders in 
effect prior to November 7, 1996, (old criteria), a 100 
percent rating is assigned for PTSD when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent rating is assigned when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent rating is assigned 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is assigned when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411, prior to November 7, 
1996.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other rating terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93); 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

In reviewing the evidence, the Board notes that the 
appellant's current marriage has lasted almost thirty years 
and that he has worked at the same job for approximately 27 
years.  He indicated at the January 1999 VA PTSD examination 
that he and his wife had been to Germany several times in the 
past five years to visit a daughter, that he loved his family 
and church, and that he worked eight to ten hours a day, 
sometimes six days a week.  While he demonstrated moderate 
anxiety at that VA PTSD examination when describing the 
traumatic events to which he was exposed in Vietnam, his 
memory and insight were considered intact, he was oriented in 
all four spheres, and he had coherent, goal oriented speech 
without looseness of association or flight of ideas.  His GAF 
is 70, which indicates that he has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but is generally functioning pretty well and has some 
meaningful interpersonal relationships.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 1994, (DSM-IV).  The Board 
has compared the symptomatology currently manifested by the 
appellant's PTSD with both the new and old criteria for 
rating PTSD, and finds that the clinical findings demonstrate 
no more than mild or transient symptoms that produce mild 
social and industrial impairment.  The evidence does not show 
that the PTSD is productive of either occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (new criteria) or definite social and industrial 
impairment (old criteria).  Therefore, the Board is unable to 
identify a basis to grant a higher rating for the appellant's 
PTSD under either the new or old criteria.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent rating for his PTSD by 
the February 1999 rating decision, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  However, the postservice VA medical records 
do not show that the PTSD has resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, or definite social and industrial impairment, at any 
time since the appellant filed his claim of entitlement to 
service connection for PTSD in May 1994.  Thus, the Board 
finds that staged ratings are not required in this case, and 
that 10 percent is the most appropriate rating for the 
appellant's PTSD.  


ORDER

An increased rating for PTSD is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

